Citation Nr: 0208388	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 (West Supp 
2001) for neck and shoulder injuries claimed as resulting 
from a right ankle-foot orthosis (AFO) made at a VA facility.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1977 to November 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

At his November 1998, VA hearing at the RO, the veteran 
withdrew his claim regarding entitlement to compensation 
under 38 U.S.C.A. § 1151 for a right knee injury.  

In September 1999, the Board denied the veteran's claim.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court").  In a December 2000, Order, the Court granted 
a joint motion of the parties, vacated the Board decision, 
and remanded the matter to the Board.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no competent evidence to show that the veteran 
sustained neck and left shoulder symptomatology in a fall 
caused by a defective AFO or by faulty adjustments made to 
his AFO, which was supplied to him by VA.  



CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of the neck and left shoulder pursuant to the 
provisions of 38 U.S.C.A. § 1151 as secondary to a fall due 
to a defective or faulty AFO made at a VA medical facility 
have not been met. 38 U.S.C.A. §§§ 1151, 5107 (West Supp. 
2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Similarly, a claim for 38 U.S.C.A. § 1151 
benefits must be supported by medical evidence of a current 
disability and medical evidence that the current disability 
resulted from VA hospitalization, medical examination, or 
treatment.  Although claims for 38 U.S.C.A. § 1151 benefits 
are not based upon actual service connection, there are 
similarities in their adjudication.  Boeck v. Brown, 6 Vet. 
App. 14, 16-17 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an appropriate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 
Supp. 2001).

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As to the duty to notify, 
specifically, the Board notes that the veteran has been 
informed via a statement of the case and subsequent 
supplemental statement of the case of the evidence necessary 
to substantiate his claim.  He was also informed of the laws 
and regulations pertinent to his claim.  In a July 1998 
letter, the RO informed the veteran of its decision, and that 
he could call the RO to answer any of his questions and to 
tell him what he should do to have his claim reconsidered.  
He also testified at a personal hearing at the RO, and in an 
electronic mail response, his representative indicated to the 
hearing officer that the veteran did not have any additional 
evidence to submit.  

As to the duty to assist, the RO has secured medical records 
pertinent to this claim.  It is noted that the veteran stated 
during an October 1997 VA hospitalization that he sought 
emergency room treatment after he injured his knee; however 
there is no need to secure these records since that treatment 
pre-dated the injury in question and the records would not 
pertain to the issue on appeal.  In addition, the RO has 
secured a medical opinion in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

Discussion

The veteran contends that he is entitled to benefits under 38 
U.S.C.A. § 1151 for injuries received in a fall incurred in 
October 1997, because that fall was caused by a defect in a 
right ankle AFO made by a VA facility.  When a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded, for a qualifying additional disability or 
qualifying death, in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West Supp. 2001); 38 C.F.R. § 3.358 (2001).  The 
veteran filed his claim after October 1, 1997, and statutory 
amendments defining qualifying additional disability as 
requiring a showing of negligence or fault on the part of VA 
in order to obtain benefits under 38 U.S.C.A. § 1151 are 
applicable to this claim. Id.; VAOPGCPREC 40-97 (Dec. 31, 
1997).  The statute requires, in pertinent part, that the 
veteran establish that the additional disability was caused 
by treatment furnished by VA, and establish that the 
proximate cause of the additional disability was 
carelessness, negligence, error in judgment, or similar fault 
by VA, or was due to an unforeseeable event.  38 U.S.C.A. § 
1151(a)(1), (a)(2) (as amended, effective October 1, 1997).

In October 1996, the veteran, who was noted to be "a C5 
quadriplegic from a spinal cord injury sustained in 1978," 
was treated at a VA facility with complaints that his right 
AFO did not fit properly.  He also reported neck and shoulder 
pain from a whiplash injury sustained in a motor vehicle 
accident several weeks earlier, and the Board observes that 
this accident is documented in records from North Country 
Regional Hospital in Bemidji, Minnesota, dated in September 
1996.  The summary of an October 1996 VA hospitalization 
reflects that the veteran was furnished a new AFO; a new boot 
was mounted with metal stirrups.

The veteran was hospitalized at a VA facility in October 
1997, and, during this hospitalization, "appropriate 
revisions" were made to his right AFO.  In November 1997, the 
veteran was again hospitalized at a VA facility, and he 
complained of falling on his neck and left shoulder about 1 
and a half weeks prior to admission.  He noted that his right 
AFO "did not assist in dorsiflexion and ended up catching on 
the floor." The veteran was treated for myofascial pain and 
neck pain during this hospitalization.  The hospitalization 
report reflects that the AFO was readjusted "to give more of 
a dorsi assist."  However, the hospitalization report 
contains no opinions from any treating physicians with regard 
to the cause of the veteran's reported injuries, nor is there 
any opinion as to whether the veteran's AFO was defective 
prior to the November 1997 readjustments, or whether any 
characteristic of the AFO was a proximate cause of the fall.

The veteran's claims file was reviewed by the CARE 
coordinator in February 1998, for the purpose of ascertaining 
the etiology of the veteran's injuries.  The reviewer 
concluded that all objective examinations since the alleged 
fall failed to disclose any changes after the incident, and 
noted that the veteran had physical problems that might have 
contributed to a fall.  The reviewer also noted consultation 
with physical therapists before concluding that it was highly 
unlikely that the VA's repairs to the veteran's right AFO or 
a need for any changes or repairs would have contributed to 
his fall.

The Board notes that, during his November 1998, VA hearing, 
the veteran indicated that he had received private adjustment 
of his AFO at VA expense in 1997.  The veteran testified that 
the individual who adjusted the AFO explained that it should 
be made differently.  The veteran's testimony, even if 
accepted as proof of the statements of the orthotics 
specialist, has been noted.  However, the fact that the AFO 
could be made differently does not establish either that the 
AFO was defective, that such defect constituted fault on the 
part of VA, or that such fault was a proximate cause of a 
fall.  Be that as it may, the veteran's lay account as to the 
statements of the orthotics specialist does not serve to 
establish what the orthotic specialist said, as a lay account 
of a clinician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence.  
"Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The veteran did not testify that any other health care 
provider told him that his current back and neck injuries 
were related to an October 1997 fall, or that the fall was 
caused by a right AFO, or that defects in the right AFO were 
the proximate cause of the fall.  The Board also notes that 
the veteran has been notified, by a March 1999, supplemental 
statement of the case, that there was no medical evidence 
that the VA failed to exercise proper care in making the AFO 
or that there was any relationship between the AFO and a 
current disability.  38 U.S.C.A. § 5103.  The veteran has not 
identified any additional relevant evidence which might be 
available, and it is noted that he stated during his November 
1997 VA hospitalization that he did not seek medical 
treatment at the time of his fall, thus records concurrent 
with the injury are not available.  

Overall, there is no competent medical evidence of record 
showing a nexus between current neck and left shoulder 
symptomatology and a fall that the veteran claims occurred in 
October 1997.  Moreover, there is no medical evidence that 
the fall resulted from use of a right AFO made at a VA 
facility, or that a defect in the AFO was the proximate cause 
of the fall, or that an characteristic of the AFO which was 
related to a fall constituted fault on the part of VA.  
However, there is of record a medical opinion that the 
veteran's repairs to his AFO were highly unlikely to have 
contributed to his fall.  This was based on a review of the 
record and offered after consultation with physical therapy 
and prosthetic specialists.  

Indeed, the only evidence of record suggesting a nexus 
between such current symptomatology and VA treatment is the 
veteran's lay opinion, as indicated in the testimony from his 
November 1998 VA hearing.  The claims file also includes a 
letter from two of the veteran's friends in support of his 
claim that his AFO has caused additional bodily discomfort.  
However, the Board observes that the veteran and his friends 
have not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or an opinion 
regarding causation.  See Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner and unenhanced by any additional medical commentary 
from that examiner does not constitute competent medical 
evidence).

While the veteran has neck and shoulder complaints due to a 
fall, the record does not contain medical evidence that 
supports a finding that his VA issued and maintained AFO in 
any way caused him disability for which compensation is 
warranted under the relevant laws.  As the preponderance of 
the evidence is against the claim, the appeal is denied.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for neck and 
shoulder injuries claimed as resulting from a right ankle-
foot orthosis (AFO) made at a VA facility is denied.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

